Citation Nr: 1431071	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a shell fragment wound (SFW) to the left ankle and Achilles tendon.

2. Entitlement to a rating in excess of 20 percent for a SFW to the right heel.

3. Entitlement to a rating in excess of 10 percent for a SFW to the right knee.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the spine with scoliosis prior to August 20, 2012 and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to November 1984.  He also had a period of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, partially granted the Veteran's claims for an increased rating for a SFW to the left ankle and Achilles tendon, lumbar spine disability and a SFW to the right heel, assigning a 20 percent rating for each disability.  His claim for an increased rating for a SFW to the right knee was also partially granted and a 10 percent rating was assigned.  The Veteran filed a notice of disagreement (NOD) in May 2008.  He was provided with a statement of the case (SOC) on October 2008.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on November 2008.

This appeal was previously before the Board in July 2012, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

In a March 2013 rating decision, the RO awarded the Veteran service connection for scars of the bilateral lower extremities associated with SFW to the left ankle and Achilles tendon rated at 30 percent, anterior tibial nerve injury of the left lower extremity associated with SFW to the left ankle and Achilles tendon rated at 30 percent, anterior tibial nerve injury of the right lower extremity associated with SFW to the right heel rated at 20 percent, XI Muscle Group injury rated at 30 percent, scar of the left lower extremity rated at 10 percent, a scar of the right lower extremity rated at 10 percent, and right knee instability rated at 10 percent.  With the exception of the evaluation of instability for the right knee with an effective date of August 20, 2012, all remaining evaluations, which are taken as increased ratings in the Veteran's service-connected SFW injuries, were effective from June 28, 2006, the original date of claim for increased evaluations and, therefore, cover the entire appeals period.  However, the Board notes that the Veteran did not submit a notice of disagreement for any of these issues and they are, therefore, not currently before the Board for adjudication.

In a May 2013 rating decision, the RO also awarded the Veteran an increased evaluation to 40 percent effective August 20, 2012 for degenerative disc disease of the spine with scoliosis.   The issue with regard to the evaluation to the Veteran's degenerative disc disease of the spine with scoliosis on the caption page has been amended to reflect the above actions taken by the RO in further adjudicating the Veteran's claim for increased evaluation.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Board notes that the Veteran is currently receiving TDIU effective February 25, 2009.  As such, only the period of appeal prior to February 25, 2009 is subject to the requirements of Rice.  As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated June 1991 to June 2013.

The issue of entitlement to a rating in excess of 20 percent for a SFW to the right heel is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's left ankle and Achilles tendon has been manifested by a marked limitation of motion without a showing of any ankylosis throughout the entire appeals period; any increased ratings for disabilities affecting the left lower extremity are precluded by operation of the "Amputation Rule."

2.  The Veteran's right knee has not shown a flexion limited to 30 degrees or less, instability of a moderate or greater severity, dislocation, malunion, or ankylosis at time during the appeals period; however, extension of the right knee limited to 25 degrees is demonstrated by evidence of record, at for period from August 20, 2012.

3.  The Veteran's degenerative disc disease of the spine with scoliosis was not manifested by a limitation of flexion of the thoracolumbar spine to 30 degrees or less prior to August 20, 2012, and did not reveal any ankylosis during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a SFW to the left ankle and Achilles tendon are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a SFW to the right knee are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a separate 40 percent schedular rating for limitation of extension due to a SFW to the right knee are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5261 (2013).

4.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the spine with scoliosis, prior to August 20, 2012 and in excess of 40 percent thereafter, are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in December 2006 and April 2007, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The claim was readjudicated in three SSOCs dated March 2012, May 2012, and May 2013.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in January 2007, August 2012, and April 2013.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's left ankle and Achilles tendon is rated at 20 percent disabling under the diagnostic code for limitation of motion in accordance with the General Rating Formula for Schedule of Ratings-The Ankle.  38 C.F.R. § 4.71a , Diagnostic Code 5271.  A 20 percent evaluation is warranted for limitation of motion that is marked.  Id.  Although this is the maximum evaluation available based upon limitation of motion, the Veteran may still be entitled to a higher evaluation for his ankle based upon a showing of ankylosis under Diagnostic Code 5270.  Under that code, a 30 percent evaluation is warranted for ankylosis of the ankle that is in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  Id.

The Veteran's right knee is rated at 10 percent disabling under the diagnostic code for limitation of flexion and 10 percent disabling under the diagnostic code for instability with the General Rating Formula for Schedule of Ratings-The Knee and Leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260.  Separate evaluations for instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604  (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, dislocation, or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

The Veteran's degenerative disc disease of the spine with scoliosis is rated at 20 percent disabling prior to August 20, 2012 and 40 percent disabling thereafter under the diagnostic code for degenerative arthritis of the spine in accordance with the General Rating Formula for Schedule of Ratings-The Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 percent evaluation is warranted for a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.


Analysis

Left Ankle and Achilles Tendon

At the outset, the Board notes that the Veteran is currently evaluated for the following conditions of the left lower extremity in the following percentages: XI muscle group injury at 30 percent; scars of the bilateral lower extremity associated with SFW left ankle and Achilles tendon at 30 percent; anterior tibial nerve injury left lower extremity associated with SFW left ankle and Achilles tendon at 30 percent; SFW left ankle and Achilles tendon at 20 percent; and a scar left lower extremity at 10 percent.  These evaluations combine to an 80 percent evaluation for the left lower extremity.  See 38 C.F.R. § 4.25.  

The Veteran contends that his left ankle and Achilles tendon are worse than reflected by his current evaluation of 20 percent.  To this effect, the Veteran has claimed severe difficulties walking due to his injuries.  Lay statements from friends and family members have also testified to such observations.

The Veteran was administered a VA examination in January 2007.  It was noted that the Veteran has metal fragments in his left ankle and left Achilles tendon.  The Veteran complained of his Achilles tendon ripping on occasion and causing pain of a severity of 8 on a scale of 1 to 10.  He also complained of muscle spasms and leg cramps with stiffness, as well as swelling and occasional bruising.  The Veteran also indicated that he experiences fatigability and lack of endurance.  All symptoms are experienced when the Veteran walks.  A decrease in sensation and decrease to pin prick was noted from the left knee to the left foot.  A scar was noted over the left foot that measured 3 cm long by .5 cm wide that was raised, non-tender and hypopigmented.  The Achilles tendon had an irregular surface from intersection at the left heel to the lower third of the left leg.  Dorsiflexion and plantar flexion were both 0 degrees to 10 degrees, with pain at 10 degrees.  There was no change in pain or loss of motion upon repetition.    Eversion was 0 degrees to 20 degrees with pain at 20 degrees.  There was no change in pain or loss of motion upon repetition.  Inversion was 0 degrees to 30 degrees with pain at 30 degrees.  There was no change in pain or loss of motion upon repetition.  Functional limitations on standing were noted, in that the Veteran could not stand for more than 10 minutes.  Additional limitations included having to lean to the right, inability to squat, and pain upon walking on toes and heels bilaterally.  The Veteran was diagnosed with left ankle strain with shell fragments and left Achilles tendon status post rupture and repair.

A review of private treatment records show that the Veteran was seen in July 2008 for complaints of left ankle pain.  Tenderness was noted over the Achilles tendon.  X-rays revealed the presence of metallic bodies.  Neurological testing was normal.  The Veteran was diagnosed with calcific tendonitis, Achilles tendon left heel.  The examiner opined that the Veteran would be restricted from any further physical employment due to this condition in combination with his other orthopedic disabilities.

A review of the Veteran's VA outpatient treatment records shows that he was seen regularly throughout the appeals period for continued complaints of left ankle pain.

The Veteran was provided with an additional VA examination in August 2012.  The Veteran described current pain that was neuropathic in quality and sharp pain to the lateral malleolus.  He has limited strength and movement in the left ankle and has experienced falls.  The Veteran complained of flare-ups, which he stated was caused by use of his left ankle and results in loss of sleep and inability to walk as much as normal.  The Veteran's plantar flexion was found to be 0 degrees to 45 degrees with pain throughout.  There was no additional loss of motion or pain upon repetition.  The Veteran's dorsiflexion was found to be -10 degrees with pain throughout.  There was no additional loss of motion or pain upon repetition.  Upon range of motion testing, it was noted that the Veteran had less movement than normal, weakened movement, incoordination, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was tenderness to palpation along the joint line.  Muscle strength testing revealed active movement against some resistance for both dorsiflexion and plantar flexion of the left ankle.  There was no instability or ankylosis found upon testing.  It was noted that the Veteran has had an Achilles tendon rupture in the past, resulting in pain of the left ankle, limited movement, and limited weight bearing.  The Veteran has had numerous left ankle surgeries for his Achilles tendon in the past.  The Veteran regularly uses a wheelchair, brace, constantly uses a cane, and occasionally uses a walker, and scooter for ambulation.  Imaging revealed degenerative arthritis in the left ankle.  The Veteran's condition affects his ability to work in that he can only work with restriction to avoid any occasional walking or standing.

Based on the above, the Board finds that the Veteran's left ankle and Achilles tendon only meets the criteria for a 20 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board notes that the Veteran has shown no evidence of ankylosis for his left ankle and Achilles tendon at any time during the pertinent appeals period.

Additionally, the Board finds that, even if the Veteran's left ankle and Achilles tendon were shown to warrant a higher evaluation, such is precluded by law in accordance with the amputation rule.  See 38 C.F.R. § 4.68.  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 80 percent evaluation set forth under Diagnostic Code 5161 for an amputation of the thigh from the upper third, one-third of the distance from perineum to knee joint measured from perineum.  38 C.F.R. § 4.68.  Here the Veteran left lower extremity is currently evaluated under a combined rating of 80 percent.  It is further noted that the medical evidence of record does not show that the Veteran's service-connected left lower extremity disabilities are causing any manifestations above the level of the left ankle and Achilles tendon, much less as high as the upper third portion of the thigh contemplated by Diagnostic Code 5161.  Particularly, there has been no medical showing of any disarticulation, with loss of extrinsic pelvic girdle muscles, as contemplated by Diagnostic Code 5160, which would raise the amputation rule limit to 90 percent.  Thus, the highest limit available to the Veteran under the amputation rule, by virtue of the fact that the RO has already awarded the Veteran such a combined evaluation for the left lower extremity, is 80 percent.  Therefore, the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's left lower extremity to 80 percent, which is the maximum disability rating assignable under the circumstances of this case.  Accordingly, as a matter of law, the Veteran cannot be granted a disability evaluation for any disabilities in his left lower extremity that would result in a combined evaluation in excess of 80 percent for the disabilities at issue.  See Sabonis v. Brown, 6 Vet App. 426, 430 (1994).

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 20 percent for SFW to the left ankle and Achilles tendon are warranted, nor would they be allowed in light of the amputation rule.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's SFW to the left ankle and Achilles tendon at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected SFW to the left ankle and Achilles tendon, but the evidence reflects that those manifestations, namely the presence of ankylosis, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's SFW to the left ankle and Achilles tendon, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with ankle pain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 20 percent, which is higher than the 10 percent minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59, already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Right Knee

At the outset, the Board notes that the Veteran is currently evaluated for the following conditions of the right lower extremity in the following percentages: SFW right heel at 20 percent; anterior tibial nerve injury right lower extremity associated with SFW right heel at 20 percent; SFW right knee at 10 percent; and residuals of SFW right ankle at 10 percent.  These evaluations combine to a 50 percent evaluation for the right lower extremity.  See 38 C.F.R. § 4.25.  

The Veteran contends that his right knee is worse than reflected by his current evaluation of 10 percent.  To this effect, the Veteran has claimed severe difficulties walking due to his injuries.  Lay statements from friends and family members have also testified to such observations.

The Veteran was provided with a VA examination in January 2007.  It was noted that the Veteran had shell fragments embedded in his right knee.  The Veteran complained of pain that was of a severity of 3 to 4 on a scale of 1 to 10 and was described as a dull ache.  He complained of weakness, stiffness, instability, fatigability, lack of endurance, and swelling once in a while.  The Veteran noted flare-ups that result in swelling and he stays off of his knee.  Objective observation revealed no deformity, swelling, laxity, or crepitus.  Range of motion testing showed a flexion of 110 degrees with pain at the end.  There was no additional loss of motion or pain upon repetition.  Extension was 0 degrees with no pain.  There was no pain or additional loss of motion upon repetition.  Imaging revealed degenerative changes.  The Veteran was diagnosed with degenerative joint disease of the right knee status post shell fragment wound.

 A review of private treatment records show that the Veteran was seen in July 2008 for complaints of right knee pain.  Range of motion was normal, but painful.  There was evidence of retro patellar crepitation on active and passive range of motion and rocking the patellofemoral groove was uncomfortable.  His joint line on the medial side was uncomfortable to thumb pressure and his calf was soft.  The Veteran's Homan's sign was negative.  The Veteran was diagnosed with a gunshot wound to the right knee with a cortical fracture of soft tissue injury.  The examiner opined that the Veteran would be restricted from any further physical employment due to this condition in combination with his other orthopedic disabilities.

A review of the Veteran's VA outpatient treatment records shows that he was seen regularly throughout the appeals period for continued complaints of right knee pain and degenerative arthritis.  There was no indication of range of motion testing performed, confirmation of instability, ankylosis, malunion, or dislocation.

The Veteran was provided with an additional VA examination in August 2012.   The Veteran described symptoms of pain with walking and said that his knee "gives way."  He described flare-ups upon usage, but that they did not keep him up at night like his ankle.   Range of motion testing showed a flexion of 10 degrees with pain at the end.  There was no additional loss of motion or pain upon repetition.  Extension was 25 degrees with pain at the end.  There was no pain or additional loss of motion upon repetition.  Functional loss was described as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, and pain sitting, standing, and weight bearing.  Muscle strength testing should active movement against some resistance for both flexion and extension.  Anterior, posterior, and medial-lateral tests revealed no objective findings of instability.  The Veteran regularly uses a cane and wheelchair and occasionally uses a walker for ambulation.  The Veteran's condition was found to affect his employment as he has to engage in limited walking and standing.  The Veteran was diagnosed with a SFW to the right knee.

Based on the above, the Board finds that the Veteran's SFW to the right knee in regards to limitation of flexion only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a flexion limited to 30 degrees or less.

Separate or higher evaluations for limitation of knee extension may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because the medical evidence of record has shown a right knee extension of 25 degrees as per the August 2012 VA examination, a separate evaluation of 40 percent is warranted.  Id.  Although the Schedule provides that a 30 percent evaluation is warranted for extension of 20 degrees and a 40 percent evaluation is warranted for extension of 30 degrees, the Board finds that the medical evidence more nearly approximates the 40 percent evaluation when rounding up the 25 degrees of extension limitation in the Veteran's favor in combination with the noted impairments of his condition necessitating the use of a wheelchair and cane and limiting physical employment.  See 38 C.F.R. § 4.7.

It should be noted that the separate evaluation of 40 percent for extension is not precluded by the amputation rule.  See 38 C.F.R. § 4.68.  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 80 percent evaluation set forth under Diagnostic Code 5161 for an amputation of the thigh from the upper third, one-third of the distance from perineum to knee joint measured from perineum.  38 C.F.R. § 4.68.  Here the Veteran right lower extremity is currently evaluated under a combined rating of 50 percent.  See 38 C.F.R. § 4.25.  With the additional 40 percent evaluation, the Veteran's overall combined evaluation for the right lower extremity is raised to a 70 percent evaluation.  Id.  It is noted that the medical evidence of record does not show that the Veteran's service-connected right lower extremity disabilities are causing any manifestations above the level of the right knee, much less as high as the upper third portion of the thigh contemplated by Diagnostic Code 5161.  Particularly, there has been no medical showing of any disarticulation, with loss of extrinsic pelvic girdle muscles, as contemplated by Diagnostic Code 5160, which would raise the amputation rule limit to 90 percent.  Thus, the highest limit available to the Veteran under the amputation rule, by virtue of the fact that the RO has already awarded the Veteran such a combined evaluation for the left lower extremity, is 80 percent.  Therefore, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's left lower extremity to 80 percent, the currently assigned 70 percent disability is permissible.  See Sabonis, 6 Vet App. at 430.

The Board also notes that separate evaluations are available for showings of lateral instability.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Here, the Veteran has already been awarded a separate 10 percent evaluation for instability that was found to be mild, effective August 20, 2012.  It is noted that this particular issue is not currently before the Board on appeal, as the Veteran did not submit any indication of a notice of disagreement with that decision rendered on March 2013 and the medical evidence of record does not show the presence of instability prior to August 20, 2012 or any more than mild severity thereafter.  As such, no further discussion of instability shall ensue.

Last, the Veteran has not shown any evidence of ankylosis, dislocation, or malunion at any time pertinent to the present appeal. As such, any further analysis under Diagnostic Codes 5256, 5258, 5262 is not warranted. 

Accordingly, the Board finds that the Veteran is only entitled to a 10 percent evaluation for flexion for the entire period of appeal and an additional 40 percent evaluation for extension from August 20, 2012.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for flexion of the SFW to the right knee are warranted.  There is also no evidence supporting the 40 percent evaluation for extension prior to the findings on August 20, 2012.  The evidence of record does not warrant ratings in excess of those assigned for the SFW to the right knee at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected SFW to the right knee, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, ankylosis, dislocation, malunion, or more severe lateral instability, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's SFW to the right knee, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his right knee pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of 10 percent, as well as the additional 10 percent for instability and 40 percent for extension limitation from August 20, 2012, which are equal to the 10 percent minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59 prior to August 20, 2012 and greater thereafter, already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Spine

The Veteran contends that his degenerative disc disease of the spine with scoliosis is worse than reflected by his current evaluations of 20 percent prior to August 20, 2012 and in excess of 40 percent thereafter.  To this effect, the Veteran has claimed severe difficulties with activities of daily living due to pain and limitation of motion.  Lay statements from friends and family members have also testified to such observations.

The Veteran was provided with a VA examination in January 2007.  The Veteran described complaints of pain and stiffness upon rising.  He also indicated that he had difficulty attempting to straighten out his back.  The Veteran described flare-ups that are of a severity of 10 on a scale of 1 to 10 and occur approximately 6 times per year and last for 2 to 3 days up to 10.  The flare-ups etiology is unknown, but perhaps from lifting heavy objects.  The Veteran complained of missing at least 90 days of work in the past year due to back pain.  Scoliosis was noted with the right shoulder lower than the left and a hump over the left scapula.  The Veteran's forward flexion was 90 degrees with pain at the end, extension was 20 degrees with pain at the end, and bilateral lateral flexion and rotation were all 30 degrees with pain at the end.  There was no additional loss of motion or pain upon repetition.  Imaging revealed degenerative disc disease and scoliosis of the mid lumbar spine.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.   

A review of private treatment records show that the Veteran was seen in July 2008 for complaints of back pain.  Imaging revealed degenerative scoliosis to the right with multiple levels of decreased disc spaces L2-L3, L3-L4, L4-L5, and L5-S1 with anterior osteophytes.  The Veteran was diagnosed with degenerative scoliosis with multiple level degenerative disc disease, osteophytes, and facet arthritis.  The examiner opined that the Veteran would be restricted from any further physical employment due to this condition in combination with his other orthopedic disabilities.

A review of the Veteran's VA outpatient treatment records shows that he was seen regularly throughout the appeals period for continued complaints of back pain and degenerative disc disease.  There was no indication of range of motion testing performed or confirmation of findings of ankylosis.

The Veteran was provided with an additional VA examination in August 2012.  The Veteran described pain and flare-ups in which he has to sit down.  Range of motion testing was unable to be provided due to the Veteran's back pain.  It was noted that the Veteran used a wheelchair, brace, and cane regularly and a walker occasionally for ambulation.  Imaging revealed evidence of arthritis.  The Veteran's condition was noted to limit his employment in that he could work while avoiding prolonged sitting, standing, and walking.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.       

The Veteran was provided with an additional VA examination in April 2013.  The Veteran described constant back pain that worsens, but does not flare-up.  Range of motion testing revealed a forward flexion of 45 degrees with pain throughout, extension of 0 degrees with pain throughout, bilateral lateral flexion of 0 degrees with pain throughout, and bilateral lateral rotation of 5 degrees with pain throughout.  The Veteran was unable to perform repetitive testing due to pain.  Functional impairment noted included less movement than normal, weakened movement, incoordination, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was tenderness to palpation of the soft tissues of the base of the spine.  The Veteran regularly used a wheelchair and cane for ambulation.  Imaging revealed evidence of arthritis.  The Veteran's spine affects his ability to work in that he cannot perform physical labor, though light sedentary labor would not be precluded.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.       

Based on the above, the Board finds that the Veteran's degenerative disc disease of the spine with scoliosis only meets the criteria for a 20 percent evaluation prior to August 20, 2012 and 40 percent thereafter.  In order to warrant the next higher evaluation, the evidence must show evidence of limitation of flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine prior to August 20, 2012 and unfavorable ankylosis of the entire thoracolumbar spine or the entire spine thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board notes that the Veteran has shown no evidence of a flexion 30 degrees or less prior to August 20, 2012 and no evidence of favorable or unfavorable ankylosis at any time during the pertinent appeals period.

As such, the Board finds that the Veteran is only entitled to a 20 percent evaluation prior to August 20, 2012 and 40 percent thereafter.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time, other than the already established periods of prior to and after August 20, 2012, where evaluations higher than 20 percent and 40 percent respectively are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's degenerative disc disease of the spine with scoliosis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected degenerative disc disease of the spine with scoliosis, but the evidence reflects that those manifestations, namely the presence of a greater loss of flexion prior to August 20, 2012 or ankylosis at any time during the appeal, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's degenerative disc disease of the spine with scoliosis, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluations of 20 percent and 40 percent, which are higher than the 10 percent minimum compensable rating for painful motion in accordance with 38 C.F.R. § 4.59, already takes pain into consideration.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.



ORDER

Entitlement to a rating in excess of 20 percent for a SFW to the left ankle and Achilles tendon is denied.

Entitlement to a rating in excess of 10 percent for a SFW to the right knee is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 40 percent schedular rating for limitation of extension for SFW to the right knee is granted, for the period from August 20, 2012.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the spine with scoliosis prior to August 20, 2012, and in excess of 40 percent thereafter is denied.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In the July 2012 remand, the Board directed VA to afford the Veteran with a VA examination to determine the nature of his service connected SFW to the right heel.  In particular, it was requested that the examiner describe in detail all current manifestations of each disability to include any impairment to Muscle Groups X or XI, or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Groups X or XI or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  It was also noted that the examiner should discuss the functional effects of the Veteran's right heel.

The Appeals Management Center (AMC) provided the Veteran with VA examinations in August 2012.  However, the VA examinations did not adequately address the issue of the right heel.  For instance, in the VA scars examination, the examiner discussed and described the scars on both lower extremities.  However, in discussing functional effects, the examiner only talked about the left lower extremity and not the right lower extremity.  Additionally, the Veteran was provided with a VA ankle examination.  While range of motion testing was provided for the bilateral ankles, there was no discussion of complaints related to the right foot or any functional impairment.  No other portions of the VA examinations provided discussed the Veteran's right heel.

A discussion of the Veteran's right heel is particularly important because the rating criteria under Diagnostic Code 5284 requires that the rater distinguish between whether the disability is of a moderate, moderately severe, or severe character.  While the Veteran's January 2007 VA joints examination discussed the Veteran's right heel, noting that is covered by a large callous, is embedded with small pellets, and causes burning and stinging pain on rest and standing as well as numbness while walking, the Board determined this examination was too remote to properly evaluate the Veteran's condition due to his subsequent complaints of a worsening condition.  As such, a new examination was necessary to evaluate the progression of the Veteran's functional impairments due to his right heel.

Accordingly, the Veteran should be provided with a new VA examination in order to ascertain the current level of severity of his right heel.  In particular, the examiner must take into account the Veteran's complaints of symptoms as well as provide an analysis and discussion of the functional impairment of this disability.  The Board notes that it would be extremely helpful for the examiner to discuss the Veteran's disability in terms of it's over all effects being moderate, moderately severe, or severe.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)  (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Following the completion of the above development, the RO/AMC should afford the Veteran an examination with an appropriate examiner to determine the nature of his service connected SFW to the right heel. The examiner should review the claims folder and note such review in the examination report. The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) With respect to any muscle manifestations of the Veteran's service connected SFW to the right heel, the examiner should describe in detail all current manifestations of each disability to include any impairment to Muscle Groups X or XI, or any other affected muscle group. These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement. The examiner should also indicate whether the residuals to Muscle Groups X or XI or other muscle group are best characterized as mild, moderate, moderately-severe or severe. The examiner should describe in detail the rationale for the assigned degree of severity.

(b) With respect to any orthopedic manifestations of the Veteran's SFW to the right heel, the examiner should provide the range of motion reported in degrees for the right ankle, both with and without pain. The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement for the right ankle. To the extent possible, the examiner should express any functional loss due to such factors in terms of additional degrees of limited motion of each joint. Based on objective demonstration of repetitive motion of the right ankle, the examiner should express an opinion as to whether pain limits functional ability during flare-ups or when the joint is used repeatedly over a period of time. This determination should be expressed, if feasible, in terms of additional degrees of limited motion for the joint due to pain on use during flare-ups.

(c) With respect to the SFW wound to the right heel, the examiner should describe all current manifestations of the associated scar. This description should include the dimensions of the scars, including their length and width, whether the scars were elevated or depressed on palpation, whether there was adherence to underlying tissue, whether the skin was hypo or hyper-pigmented and whether the skin texture was abnormal. The examiner should indicate whether there is any missing underlying soft tissue, whether the skin was indurated and inflexible and whether the scar was painful on examination. In addition, the examiner should comment on the Veteran's contention that this scar adhered to the underlying tissue.  Last, the examiner should discuss the functional impacts of the Veteran's right heel scars.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
`Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


